DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed October 11, 2021 claims 1-20 are now pending for examination in the application.

Response to Arguments
“The 101 rejection under 35 USC 101 set forth in the 02/07/2022 office action is hereby withdrawn.”
This office action is in response to amendment filed 02/18/2022. In this action claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Knight et al. (US Pub. No. 10798175) and Quinn et al. (US Pub. No. 20170020461) in further view of Nardiello et al. (US Pub. No. 20170129254).  The Quinn et al. reference has been added to address the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US Pub. No. 10798175) and Quinn et al. (US Pub. No. 20170020461) in further view of Nardiello et al. (US Pub. No. 20170129254).

With respect to claim 1, Knight et al. teaches a computer-implemented method for archiving a digital twin (“automatic creation of all or some of the related entities and relationships, thereby automatically setting up the nodes and relationships of an asset in the digital twin,” See Column 6 Lines 31-53) associated with a physical asset, the computer-implemented method comprising: 
monitoring, by one or more processors (processors, See Fig. 2), for data sent from an Internet of Things (IoT) sensor associated with the physical asset (“big data generated by interconnected IoT in commercial real-estate buildings,” See Column 6  Lines 54-67); 
reviewing, by one or more processors, a digital twin agreement for the digital twin (“edge application is constantly updating the digital twin at the edge, it is possible to quickly and efficiently search for various information about the current state of the building systems,” See Column 17 Lines 24-34).  Knight et al. does not disclose decommissioning the physical asset.
	However, Quinn et al. teaches determining, by one or more processors, based on the data or lack of data received from the JoT sensor, that a pre-configured threshold, for decommissioning the physical asset, is met (Paragraph 59 discloses a determination is made that the biological sensor 102 is no longer in use, the computing device 202 or sensor management system 304 can proceed to step 258 and decommission the biological sensor 102);
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Knight et al. (digital twins) with Quinn et al. (monitoring a functional capacity of an individual).  This would have facilitated IOT data management in the event of a failure or other event of the digital twin’s physical counterpart.  See Quinn et al. Paragraph(s) 3.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: IOT.  
Knight et al. as modified by Quinn et al. does not discloses archiving.
	However, Nardiello et al. teaches archiving, by one or more processors, the digital twin (Paragraph 35 discloses archiving pertinent data for identification). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Knight et al. (digital twins) and Quinn et al. (monitoring a functional capacity of an individual) with Nardiello et al. (IOT data storage).  This would have facilitated IOT data management in the event of a failure or other event of the digital twin’s physical counterpart.  See Nardiello et al. Paragraph(s) 1-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: IOT.  
	The Knight et al. reference as modified by Quinn et al. and Nardiello et al. teaches all the limitations of claim 1.  Regarding claim 2, Nardiello et al. teaches the computer-implemented method of claim 1, further comprising: 
determining, by one or more processors, based on the digital twin agreement, a set of parties required to approve a decommissioning of the physical asset and an archival of the digital twin associated with the physical asset (Paragraph 25 discloses Life cycle arrow 104 depicts various engineering phases throughout the life cycle beginning with conceptual design and ending with the final retirement/disposition of the asset and Paragraph 24 discloses fleet managers to make informed decisions about all aspects of the physical vehicles, retirement is equivalent to decommissioning); 
sending, by one or more processors, an alert to a set of devices associated with the set of parties (Paragraph 24 discloses maintenance step 114 also captures data and adds it to a maintenance model to strike a balance of usage profiles that minimizes wear and tear/damage to the vehicle, and allows maximum use and minimum cost, the onboard model alerts fleets managers and engineers for retiring); and 
determining, by one or more processors, that each party of the set of parties approved decommissioning the physical asset (Paragraph 25 discloses Life cycle arrow 104 depicts various engineering phases throughout the life cycle beginning with conceptual design and ending with the final retirement/disposition of the asset and Paragraph 24 discloses fleet managers to make informed decisions about all aspects of the physical vehicles, retirement is equivalent to decommissioning which wold require approval by the managers). 
	The Knight et al. reference as modified by Quinn et al. and Nardiello et al. teaches all the limitations of claim 1.  Regarding claim 3, Nardiello et al. teaches the computer-implemented method of claim 2, wherein the alert requests approval to archive the digital twin associated with the physical asset from the set of parties (Paragraph 35 discloses archiving pertinent data). 
	The Knight et al. reference as modified by Quinn et al. and Nardiello et al. teaches all the limitations of claim 1.  Regarding claim 4, Nardiello et al. teaches the computer-implemented method of claim 1, wherein the pre-configured threshold relates to decommissioning of the physical asset and archival of the digital twin associated with the physical asset (Paragraph 25 discloses Life cycle arrow 104 depicts various engineering phases throughout the life cycle beginning with conceptual design and Paragraph 35 discloses archiving pertinent data for identification). 
The Knight et al. reference as modified by Quinn et al. and Nardiello et al. teaches all the limitations of claim 1.  Regarding claim 5, Nardiello et al. teaches the computer-implemented method of claim 1, wherein the pre-configured threshold is selected from the group consisting of a length of time in which no data is read by the IoT sensor associated with the physical asset, a length of time in which a GPS position of the physical asset does not change, and a length of time in which an event associated with the physical asset is not read by the IoT sensor associated with the physical asset (“user triggering or requesting the query or automatically based on preset parameters and thresholds,” See Column 20 Lines 1-21). 

 	With respect to claim 8, Knight et al. teaches a computer program product for archiving a digital twin (“automatic creation of all or some of the related entities and relationships, thereby automatically setting up the nodes and relationships of an asset in the digital twin,” See Column 6 Lines 31-53) associated with a physical asset, the computer program product comprising: 
one or more computer-readable storage media (removable media, See Fig. 2) and program instructions stored on the one or more computer-readable storage media, the program instructions comprising: 
program instructions (“Instructions,” See Column 11 Lines 3-10)  to monitor for data sent from an Internet of Things (IoT) sensor associated with the physical asset (“big data generated by interconnected IoT in commercial real-estate buildings,” See Column 6  Lines 54-67); 
program instructions to determine that a pre-configured threshold is met (“rule may trigger an action based on receiving real-time data related to a supply air temperature that has exceeded a min/max alarm threshold” See Column 7 Lines 28-35); 
program instructions to review a digital twin agreement for the digital twin (“edge application is constantly updating the digital twin at the edge, it is possible to quickly and efficiently search for various information about the current state of the building systems,” See Column 17 Lines 24-34).  Knight et al. does not disclose decommissioning the physical asset.
	However, Quinn et al. teaches determining, by one or more processors, based on the data or lack of data received from the JoT sensor, that a pre-configured threshold, for decommissioning the physical asset, is met (Paragraph 59 discloses a determination is made that the biological sensor 102 is no longer in use, the computing device 202 or sensor management system 304 can proceed to step 258 and decommission the biological sensor 102);
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Knight et al. (digital twins) with Quinn et al. (monitoring a functional capacity of an individual).  This would have facilitated IOT data management in the event of a failure or other event of the digital twin’s physical counterpart.  See Quinn et al. Paragraph(s) 3.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: IOT.  
Knight et al. as modified by Quinn et al. does not discloses archiving.
	However, Nardiello et al. teaches archiving, by one or more processors, the digital twin (Paragraph 35 discloses archiving pertinent data for identification). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Knight et al. (digital twins) and Quinn et al. (monitoring a functional capacity of an individual) with Nardiello et al. (IOT data storage).  This would have facilitated IOT data management in the event of a failure or other event of the digital twin’s physical counterpart.  See Nardiello et al. Paragraph(s) 1-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: IOT.  

With respect to claim 9, it is rejected on grounds corresponding to above rejected claim 2, because claim 9 is substantially equivalent to claim 2.

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 4, because claim 11 is substantially equivalent to claim 4.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 5, because claim 12 is substantially equivalent to claim 5.

With respect to claim 15, Knight et al. teaches a computer system for archiving a digital twin (“automatic creation of all or some of the related entities and relationships, thereby automatically setting up the nodes and relationships of an asset in the digital twin,” See Column 6 Lines 31-53) associated with a physical asset, the computer system comprising: 
one or more computer processors (processors, See Fig. 2); 
one or more computer-readable storage media (removable media, See Fig. 2); 
program instructions (“Instructions,” See Column 11 Lines 3-10) stored on the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising: 
program instructions to monitor for data sent from an Internet of Things (IoT) sensor associated with the physical asset (“big data generated by interconnected IoT in commercial real-estate buildings,” See Column 6  Lines 54-67); 
program instructions to determine that a pre-configured threshold is met (“rule may trigger an action based on receiving real-time data related to a supply air temperature that has exceeded a min/max alarm threshold” See Column 7 Lines 28-35); 
program instructions to review a digital twin agreement for the digital twin (“edge application is constantly updating the digital twin at the edge, it is possible to quickly and efficiently search for various information about the current state of the building systems,” See Column 17 Lines 24-34).  Knight et al. does not disclose decommissioning the physical asset.
	However, Quinn et al. teaches determining, by one or more processors, based on the data or lack of data received from the JoT sensor, that a pre-configured threshold, for decommissioning the physical asset, is met (Paragraph 59 discloses a determination is made that the biological sensor 102 is no longer in use, the computing device 202 or sensor management system 304 can proceed to step 258 and decommission the biological sensor 102);
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Knight et al. (digital twins) with Quinn et al. (monitoring a functional capacity of an individual).  This would have facilitated IOT data management in the event of a failure or other event of the digital twin’s physical counterpart.  See Quinn et al. Paragraph(s) 3.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: IOT.  
Knight et al. as modified by Quinn et al. does not discloses archiving.
	However, Nardiello et al. teaches archiving, by one or more processors, the digital twin (Paragraph 35 discloses archiving pertinent data for identification). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Knight et al. (digital twins) and Quinn et al. (monitoring a functional capacity of an individual) with Nardiello et al. (IOT data storage).  This would have facilitated IOT data management in the event of a failure or other event of the digital twin’s physical counterpart.  See Nardiello et al. Paragraph(s) 1-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: IOT.  

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 2, because claim 16 is substantially equivalent to claim 2.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 3, because claim 17 is substantially equivalent to claim 3.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 4, because claim 18 is substantially equivalent to claim 4.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 5, because claim 19 is substantially equivalent to claim 5.


Claim(s) 6-7, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US Pub. No. 10798175) and Quinn et al. (US Pub. No. 20170020461) and Nardiello et al. (US Pub. No. 20170129254) in further view Cella et al. (US Pub. No. 20190171187)

The Knight et al. reference as modified by Quinn et al. and Nardiello et al. teaches all the limitations of claim 1.  Regarding claim 6, Knight et al. as modified by Quinn et al. and Nardiello et al. does not disclose moving, by one or more processors, the digital twin to a state that is more cost effective.
However, Cella et al.  teaches the computer-implemented method of claim 1, wherein archiving the digital twin comprises: 
destroying, by one or more processors, the digital twin; 
moving, by one or more processors, the digital twin to a state that is more cost effective (Paragraph 391 discloses legacy data may be processed with the analyzer module 5710 and may be stored in one or more temporary holding areas such as a new legacy data repository 5722. One or more temporary areas may be configured to hold data until it is copied to an archive and verified); 
transferring, by one or more processors, the digital twin to a "digital twin" junk yard; or 
transferring, by one or more processors, the digital twin to a third party that offers archival of rarely used digital twins.
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Knight et al. (digital twins) and Quinn et al. (monitoring a functional capacity of an individual) and Nardiello et al. (IOT data storage) with Cella (IOT).  This would have facilitated IOT data management in the event of a failure or other event of the digital twin’s physical counterpart.  See Cella et al. Paragraph(s) 4-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: IOT.  

The Knight et al. reference as modified by Quinn et al. and Nardiello et al. teaches all the limitations of claim 1.  Regarding claim 7, Knight et al. as modified by Quinn et al. and Nardiello et al. does not disclose recording, by one or more processors, in a blockchain ledger, an entry corresponding to decommissioning of the physical asset and archival of the digital twin associated with the physical asset.
However Cella et al. teaches the computer-implemented method of claim 1, further comprising: 
recording, by one or more processors, in a blockchain ledger, an entry corresponding to decommissioning of the physical asset and archival of the digital twin associated with the physical asset (Paragraph 257 discloses an industrial IoT distributed ledger, including a distributed ledger supporting the tracking of transactions executed in an automated data marketplace for industrial IoT data); and 
recording, by one or more processors, in the blockchain ledger, a second entry corresponding to a change in ownership of the physical asset (Paragraph 257 discloses an industrial IoT distributed ledger, including a distributed ledger supporting the tracking of transactions executed in an automated data marketplace for industrial IoT data). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Knight et al. (digital twins) and Quinn et al. (monitoring a functional capacity of an individual) and Nardiello et al. (IOT data storage) with Cella (IOT).  This would have facilitated IOT data management in the event of a failure or other event of the digital twin’s physical counterpart.  See Cella et al. Paragraph(s) 4-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: IOT.  

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 6, because claim 13 is substantially equivalent to claim 6.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 6, because claim 20 is substantially equivalent to claim 6.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20190158309 is directed to BUILDING MANAGEMENT SYSTEM WITH SPACE GRAPHS: [0421] facility operation agent 1208 includes access to all the building mechanical, electrical, and/or plumbing information in a three dimensional representation of the building. The operator will be able to zoom in digitally onto any of the device and equipment and view the current status, history, and/or Datasheets, in some embodiments. The three dimensional digital twin will also contain information of all assets, employee and occupancy data, space characteristics, and/or usage. The three dimensional digital twin may illustrate the distribution of employees and employees and a heatmap of energy consumption and efficiency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154